Detailed Action





Claims 1-21 were pending in this application.
Claim 5 has been cancelled.
Claims 1, 4 , 6, 9-12, 16, 17 and 19-21 have been amended.
Claims 1-4 and 6-21 remain pending and are presented for examination.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Response to Amendment
The amended specification is acknowledged, and all objections to it are withdrawn.
The amended claims are acknowledged, and the rejection of claims 1-4 and 6-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being indefinite is withdrawn.



Response to Arguments
Applicant's arguments filed 6/3/2022 have been considered fully, but they are not persuasive
Applicant asserts that the claimed invention as amended is not disclosed by the prior art references cited in terms of “determining, based on the first wireless signals, first data regarding the plurality of first wireless network devices, wherein the first data comprises, for each of the plurality of first wireless network devices ... an antenna configuration of the first wireless network device” because the secondary prior art reference cited, Lagrange, merely describes that a network device may have an antenna pattern, but does not disclose how such an antenna pattern is determined, and so does not disclose determining an antenna configuration of a wireless network device based on the wireless signals that are transmitted by that wireless network device (Reply, p. 14). 
However, the combined references of the primary prior art reference, Nixon, in combination with Lagrange, do disclose determining, based on the first wireless signals, first data regarding the plurality of first wireless network devices (Nixon: Fig. 1 # 27, ¶¶ 93-94, wherein data is collected about wireless network field devices in the wireless network environment monitored by the network manager, ¶¶ 153-154), wherein the first data comprises, for each of the plurality of first wireless network devices [...] an antenna configuration of the first wireless network device (Lagrange: ¶¶ 29, 154-159, wherein network devices include directive antenna configuration settings), as explained below:  
Lagrange explicitly indicates that the context in which its disclosed “antenna pattern” is being determined (Lagrange: ¶ 29) is regarding antenna configuration particularly (Lagrange: ¶ 26), and that its antenna configuration is being dynamically adapted (Lagrange: ¶ 27).  The specific paragraph cited in Lagrange, therefore, is a specific illustration of how to manage antenna configuration along such lines as an antenna pattern (Lagrange: ¶ 29).  
In particular, Lagrange discloses determining an antenna pattern, and therefore antenna configuration, in the sense that data sent from a wireless device is received in a particular antenna pattern, and so by determining that antenna pattern an antenna configuration is determined, with the specific example of network devices sending data using a quasi-omni directional antenna pattern, i.e. with a large transmitting angle, being disclosed (Lagrange: ¶ 29).  
Further note that the claim limitation at issue, determining an antenna configuration of a wireless network device based on the wireless signals that are transmitted by that wireless network device, only goes into so much detail as to exactly how such an antenna configuration is determined.  
Other than claiming that such determining is made based on wireless signals transmitted by a wireless network device, nothing more specific is being claimed as to how such determining is being made, either.  Therefore, Lagrange discloses that which has been claimed, where determining an antenna configuration of a wireless network device based on the wireless signals that are transmitted by that wireless network device would be concerned.  
Lastly, note that Lagrange does go into quite a bit of further detail as to how determining antenna configuration based on wireless signals received from a wireless network device is done (Lagrange: ¶¶ 154-159).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon, et al., U.S. Patent Application Publication No. US 2009/0059814 A1 (hereinafter Nixon), and further in view of Lagrange, et al., U.S. Patent Application Publication No. US 2012/0196527 A1 (hereinafter Lagrange).
Claim 1 is disclosed by Nixon, wherein
1. 	A system comprising:
a first network management apparatus (Fig. 1 #s 22, 27, ¶ 44, wherein a network manager module is executed in a gateway device, Fig. 1 # 22, or host workstation, Fig. 1 # 16, ¶ 41) comprising: 
a first housing (Fig. 1 #s 16, 22, ¶¶ 41, 44, wherein the network manager module is executed in a host device that includes a housing encasing the host device), 
a first wireless transceiver secured to the first housing (Fig. 1 #s 16, 22, ¶¶ 41, 43-44, wherein the network manager module is executed in a host device that includes a gateway installed in an expansion slot in the host device providing wireless access network connectivity to network field devices, ¶ 53), 
one or more first processors disposed within the first housing (Fig. 1 # 16, 22, ¶¶ 41, 44, wherein the network manager module is executed in a workstation host device that includes a gateway in the workstation host device that is a computer, claim 1), and 
one or more first non-transitory computer readable media disposed in the first housing, wherein the one or more first non-transitory computer readable media store first instructions that, when executed by the one or more first processors, cause the one or more first processors to perform operations (Fig. 1 # 16, 22, ¶¶ 41, 44, wherein the network manager module instructions are executed in a workstation host device that includes a gateway in the workstation host device that is a computer with memory and other storage capabilities, ¶ 47, claim 1) comprising: 
continuously monitoring, using the first wireless transceiver, a first environment of the first network management apparatus for a plurality of first wireless signals (Fig. 1 # 27, ¶ 44, wherein the network manager monitors a wireless network environment, including having a redundant backup network manager to maintain network monitoring continuously in case of failure), wherein the first wireless signals are transmitted by a plurality of first wireless network devices in the first environment (Fig. 1 #s 30-40, ¶ 45, wherein the wireless network environment monitors by the network manager includes wireless network field devices producing and consuming wireless network packets being transmitted and received via wireless network signals, ¶ 107), 
determining, based on the first wireless signals, first data regarding the plurality of first wireless network devices (Fig. 1 # 27, ¶¶ 93-94, wherein data is collected about wireless network field devices in the wireless network environment monitored by the network manager, ¶¶ 153-154), wherein the first data comprises, for each of the plurality of first wireless network devices: 
an identifier of the first wireless network device (Fig. 1 # 27, ¶¶ 93-94, wherein data collected about wireless network field devices in the wireless network environment monitored by the network manager, ¶¶ 153-154, include a unique identification of each of the wireless network field devices, ¶ 55), 
a location of the first wireless network device in the first environment (Fig. 1 # 27, ¶¶ 93-94, wherein data collected about wireless network field devices in the wireless network environment monitored by the network manager, ¶¶ 153-154, include geographical location information for each of the wireless network field devices, claim 7), 
a network configuration of the first wireless network device (Fig. 1 # 27, ¶¶ 93-94, wherein data collected about wireless network field devices in the wireless network environment monitored by the network manager, ¶¶ 153-154, include network configuration information including complete paths in packet headers for routing purposes in each of the wireless network field devices, ¶ 91, so that route and connection network configuration information can be determined by the network manager from such information received from wireless network field devices, ¶ 93); and […]
accessing second data regarding physical characteristics of the first environment (Fig. 1 # 27, ¶¶ 93-94, wherein data accessed about wireless network field devices in the wireless network environment monitored by the network manager, ¶¶ 153-154, include features of the surrounding physical environment including physical obstructions such as walls and exact geographical positioning of physical devices, ¶¶ 104-105); 
determining, based on the first data and the second data, one or more modifications of the network configurations of the plurality of first wireless network devices (Fig. 1 # 27, ¶¶ 93-94, wherein the network manager maintains updated overall network topology by determining network configuration information to add and delete in each wireless network field device, and including when wireless network field devices need to activate new frames of data for transmission, ¶ 70); and 
transmitting, to the plurality of first wireless network devices, one or more commands to modify one or more of the network configurations of the plurality of first wireless network devices (Fig. 1 # 27, ¶¶ 93-94, wherein the network manager maintains updated overall network topology by telling wireless network field devices to add and delete network configuration information in each, and including broadcasting when wireless network field devices need to activate new frames of data for transmission, ¶ 70).
Nixon does not disclose explicitly, but Lagrange does disclose wherein:
[…] an antenna configuration of the first wireless network device (¶¶ 29, 154-159, wherein network devices include directive antenna configuration settings);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nixon with Lagrange.  The reason for doing so would have been to configure antennas to optimize the sending and receiving of wireless network signals (Lagrange: ¶¶ 29, 154-159).
Claim 3 is disclosed by Nixon in view of Lagrange, wherein Nixon discloses
3. 	The system of claim 1, wherein the first network management apparatus is an appliance (Fig. 1 #s 22, 27, ¶ 44, wherein a network manager module is executed in a gateway device, Fig. 1 # 22).
Claim 4 is disclosed by Nixon in view of Lagrange, wherein Nixon discloses
4. 	The system of claim 1, wherein the network configuration of each of the plurality of first wireless network devices comprises at least one of: 
a network address of the first wireless network device (Fig. 1 # 14, ¶¶ 8, 55, wherein all wireless network field devices are globally identified with a Highway Addressable Remote Transmitter (HART) address), 
a wireless operating frequency of the first wireless network device (Fig. 1 # 14, ¶¶ 6, 57, wherein wireless network field devices are configured to utilize particular wireless operating frequencies for transmitting and receiving data), or 
a wireless operating channel of the first wireless network device (Fig. 1 # 14, ¶¶ 10, 61-62, wherein wireless network field devices are configured to utilize particular wireless operating channels for transmitting and receiving data).
Claim 6 is not disclosed explicitly by Nixon, but is disclosed by Lagrange wherein
6. 	The system of claim 1, wherein the antenna configuration of the first wireless network device comprises at least one of: 
a direction of an antenna of the first wireless network device, or 
a height of the antenna of the first wireless network device (¶¶ 29, 154-159, wherein network devices include directive antenna configuration settings).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nixon with Lagrange.  The reason for doing so would have been to configure antennas to optimize the sending and receiving of wireless network signals (Lagrange: ¶¶ 29, 154-159).
Claim 7 is disclosed by Nixon in view of Lagrange, wherein Nixon discloses
7. 	The system of claim 1, wherein the second data comprises at least one of: 
a location of a physical structure in the first environment, one or more physical dimensions of the physical structure (Fig. 1 # 27, ¶¶ 93-94, wherein data accessed about wireless network field devices in the wireless network environment monitored by the network manager, ¶¶ 153-154, include features of the surrounding physical environment including physical obstructions such as walls in two- and three-dimensions and exact geographical positioning of physical devices in relation to such obstructions, ¶¶ 104-105), or 
an orientation of the physical structure (Fig. 1 # 27, ¶¶ 93-94, wherein data accessed about wireless network field devices in the wireless network environment monitored by the network manager, ¶¶ 153-154, include features of the surrounding physical environment including physical obstructions such as walls in two- and three-dimensions and exact geographical positioning of physical devices in relation to such obstructions, ¶¶ 104-105).
Claim 8 is disclosed by Nixon in view of Lagrange, wherein Nixon discloses
8. 	The system of claim 7, wherein the physical structure is at least one of a wall, a floor, a ceiling, a pipe, a window, an item of furniture, or machinery (Fig. 1 # 27, ¶¶ 93-94, wherein data accessed about wireless network field devices in the wireless network environment monitored by the network manager, ¶¶ 153-154, include features of the surrounding physical environment including physical obstructions such as walls, tanks, valves, pipes, hallways and offices in two- and three-dimensions and exact geographical positioning of physical devices in relation to such obstructions, ¶¶ 104-105).
Claim 9 is disclosed by Nixon in view of Lagrange, wherein Nixon discloses
9. 	The system of claim 1, the operations further comprising: 
[…] responsive to determining whether the one of the plurality of first wireless network devices is in […] of another one of the plurality of first wireless network devices, presenting a notification to a user to move at least one of those first wireless network devices (Fig. 1 # 27, ¶¶ 93-94, wherein the wireless network environment monitored by the network manager is presented graphically to a user with live data in real time about the status of the wireless network field devices, ¶¶ 153-154, including when static or moving obstacles obstruct wireless signals and to what degree, even deleting from the graphical presentation a wireless signal link while no longer actively functional anymore, Fig. 13, ¶¶ 127-128).
Nixon does not disclose explicitly, but Lagrange does disclose wherein:
[…] determining whether one of the plurality of first wireless network devices is in a line of sight of another one of the plurality of first wireless network devices, and […] a line of sight […] (¶¶ 20, 26, wherein wireless network devices are setup to be line-of-sight (LOS) or non line-of-sight (NLOS), whereby the line-of-sight status of wireless network devices is monitored, ¶¶ 76-78, 87-89, 254, 264)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nixon with Lagrange.  The reason for doing so would have been to optimize and manage wireless network signals sensitive to changing conditions (Lagrange: ¶¶ 20, 26, 76-78, 87-89, 254, 264).
Claim 10 is disclosed by Nixon in view of Lagrange, wherein Nixon discloses
10. 	The system of claim 1, the operations further comprising: 
determining, for each of the plurality of first wireless network devices, respective distances between the plurality of first wireless network device and one or more other ones of the plurality of first wireless network devices (Fig. 1 # 27, ¶¶ 93-94, wherein the wireless network environment monitored by the network manager includes the physical distances of wireless network field devices from each other being determined, including in relation to corresponding signal strengths, Fig. 10, ¶¶ 56, 110), and 
responsive to determining the distances, presenting a notification to a user to move at least one of the plurality of first wireless network devices (Fig. 1 # 27, ¶¶ 93-94, wherein the wireless network environment monitored by the network manager includes the physical distances of wireless network field devices from each other being determined, including in relation to corresponding signal strengths, Fig. 10, ¶¶ 56, 110, whereby users are presented graphically with indications of degraded wireless signal strengths, ¶¶ 114-117, including when static or moving obstacles obstruct wireless signals and to what degree, even deleting from the graphical presentation a wireless signal link while no longer actively functional anymore, Fig. 13, ¶¶ 127-128).
Claim 11 is disclosed by Nixon in view of Lagrange, wherein Nixon discloses
11. 	The system of claim 1, the operations further comprising: 
presenting a network map to a user, wherein the network map comprises: 
a three-dimensional graphical representation of the first environment (Fig. 1 # 27, ¶¶ 93-94, wherein a graphical presentation is provided to a user of wireless network field devices in the wireless network environment monitored by the network manager, ¶¶ 153-154, including features in two- and three-dimensions of the surrounding physical environment including physical obstructions such as walls and exact geographical positioning of physical devices, ¶¶ 104-105), and 
a graphical representation of the location of each of the plurality of first wireless network devices in the first environment (Fig. 1 # 27, ¶¶ 93-94, wherein a graphical presentation is provided to a user of wireless network field devices in the wireless network environment, Fig. 10, ¶¶ 56, 110, monitored by the network manager, ¶¶ 153-154, including features of the surrounding physical environment including physical obstructions such as walls and exact geographical positioning of physical devices, ¶¶ 104-105).
Claim 12 is disclosed by Nixon in view of Lagrange, wherein Nixon discloses
12. 	The system of claim 11, wherein the network map further comprises: 
a graphical representation of at least a portion of the network configuration of each of the plurality of first wireless network devices (Fig. 1 # 27, ¶¶ 93-94, wherein a graphical presentation is provided to a user of wireless network field devices and their distances from each other and respective signal qualities in the wireless network environment, Fig. 10, ¶¶ 56, 110, monitored by the network manager, ¶¶ 153-154, including features in two- and three-dimensions of the surrounding physical environment including physical obstructions such as walls and exact geographical positioning of physical devices, ¶¶ 104-105).
Claim 13 is disclosed by Nixon in view of Lagrange, wherein Nixon discloses
13. 	The system of claim 1, further comprising: 
[…] detect first wireless signals in the first environment (Fig. 1 # 27, ¶¶ 93-94, wherein wireless network field devices and their distances from each other and respective signal qualities in the wireless network environment, Fig. 10, ¶¶ 56, 110, are monitored by the network manager, ¶¶ 153-154), and 
provide an indication of the first wireless signals (Fig. 1 # 27, ¶¶ 93-94, wherein wireless network field devices and their distances from each other and respective signal qualities in the wireless network environment, Fig. 10, ¶¶ 56, 110, are monitored by the network manager, ¶¶ 153-154) to the first wireless transceiver  (Fig. 1 #s 16, 22, ¶¶ 41, 43-44, wherein the network manager module is executed in a host device that includes a gateway installed in an expansion slot in the host device providing wireless access network connectivity to network field devices, ¶ 53).
Nixon does not disclose explicitly, but Lagrange does disclose:
[…] one or more antennas modules communicatively coupled to the wireless transceiver, wherein the one or more antennas modules are configured to (Fig. 8, ¶¶ 262-269, wherein a central network management server device monitoring wireless network devices utilizes antenna facilities, Fig. 3, ¶¶ 138-139, 160, 174-175): […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nixon with Lagrange.  The reason for doing so would have been to implement standard wireless network communication with a compatible antenna (Lagrange: ¶¶ 138-139, 160, 174-175, 262-269).
Claim 14 is not disclosed explicitly by Nixon, but is disclosed by Lagrange, wherein 
14. 	The system of claim 13, wherein at least some of the one or more antennas modules are remote from the first network management apparatus (Fig. 8, ¶¶ 262-269, wherein a central network management server device monitoring wireless network devices utilizing antenna facilities includes configuring those of other devices remote to and communicatively coupled with the server device, Fig. 3, ¶¶ 138-139, 160, 174-175).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nixon with Lagrange.  The reason for doing so would have been to implement standard wireless network communication with a compatible antenna (Lagrange: ¶¶ 138-139, 160, 174-175, 262-269).
Claim 15 is not disclosed explicitly by Nixon, but is disclosed by Lagrange, wherein 
15. 	The system of claim 13, wherein at least some of the one or more antennas modules are secured to the first housing of the first network management apparatus (Fig. 8, ¶¶ 262-269, wherein a central network management server device monitoring wireless network devices utilizes built-in antenna facilities, Fig. 3, ¶¶ 138-139, 160, 174-175).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nixon with Lagrange.  The reason for doing so would have been to implement standard wireless network communication with a compatible built-in antenna (Lagrange: ¶¶ 138-139, 160, 174-175, 262-269).
Claim 17 is disclosed by Nixon in view of Lagrange, wherein Nixon discloses
17. 	The system of claim 1, wherein at least one of the plurality of first wireless network devices is communicatively coupled to industrial machinery (Fig. 1 # 27, ¶¶ 93-94, wherein wireless network field devices are monitored by the network manager, ¶¶ 153-154, including equipment with wireless network field devices at chemical, petroleum and other industrial facilities, ¶¶ 45, 59, 73).
Claim 18 is disclosed by Nixon in view of Lagrange, wherein Nixon discloses
18. 	The system of claim 1, wherein the first environment is an industrial facility (Fig. 1 # 27, ¶¶ 93-94, wherein wireless network field devices are monitored by the network manager, ¶¶ 153-154, including equipment with wireless network field devices at chemical, petroleum and other industrial facilities, ¶¶ 45, 59, 73).
Claim 19 is disclosed by Nixon in view of Lagrange, wherein Nixon discloses
19. 	The system of claim 1, further comprising: 
a second network management apparatus comprising (Fig. 1 #s 22, 27, ¶ 44, wherein a network manager module is executed in a gateway device, Fig. 1 # 22, or host workstation, Fig. 1 # 16, ¶ 41): 
a second housing (Fig. 1 #s 16, 22, ¶¶ 41, 44, wherein the network manager module is executed in a host device that includes a housing encasing the host device), 
a second wireless transceiver secured to the second housing (Fig. 1 #s 16, 22, ¶¶ 41, 43-44, wherein the network manager module is executed in a host device that includes a gateway installed in an expansion slot in the host device providing wireless access network connectivity to network field devices, ¶ 53) […] 
one or more second processors disposed within the second housing (Fig. 1 # 16, 22, ¶¶ 41, 44, wherein the network manager module is executed in a workstation host device that includes a gateway in the workstation host device that is a computer, claim 1), and 
one or more second non-transitory computer readable media disposed in the second housing, wherein the one or more second non-transitory computer readable media store second instructions that, when executed by the one or more processors, cause the one or more second processors to perform second operations comprising (Fig. 1 # 16, 22, ¶¶ 41, 44, wherein the network manager module instructions are executed in a workstation host device that includes a gateway in the workstation host device that is a computer with memory and other storage capabilities, ¶ 47, claim 1): 
continuously monitoring, using the second wireless transceiver, a second environment of the second network management apparatus for a plurality of second wireless signals (Fig. 1 # 27, ¶ 44, wherein the network manager monitors a wireless network environment, including having a redundant backup network manager to maintain network monitoring continuously in case of failure), wherein the second wireless signals are transmitted by a plurality of second wireless network devices in the second environment, and wherein the first environment is different from the second environment (Fig. 1 #s 30-40, ¶ 45, wherein the wireless network environment monitors by the network manager includes wireless network field devices producing and consuming wireless network packets being transmitted and received via wireless network signals, ¶ 107), 
determining, based on the second wireless signals, third data regarding the second wireless network devices, (Fig. 1 # 27, ¶¶ 93-94, wherein data is collected about wireless network field devices in the wireless network environment monitored by the network manager, ¶¶ 153-154) wherein the third data comprises, for each of the second wireless network devices: 
an identifier of the second wireless network device (Fig. 1 # 27, ¶¶ 93-94, wherein data collected about wireless network field devices in the wireless network environment monitored by the network manager, ¶¶ 153-154, include a unique identification of each of the wireless network field devices, ¶ 55), 
a location of the second wireless network device in the second environment (Fig. 1 # 27, ¶¶ 93-94, wherein data collected about wireless network field devices in the wireless network environment monitored by the network manager, ¶¶ 153-154, include geographical location information for each of the wireless network field devices, claim 7), 
a network configuration of the second wireless network device (Fig. 1 # 27, ¶¶ 93-94, wherein data collected about wireless network field devices in the wireless network environment monitored by the network manager, ¶¶ 153-154, include network configuration information including complete paths in packet headers for routing purposes in each of the wireless network field devices, ¶ 91, so that route and connection network configuration information can be determined by the network manager from such information received from wireless network field devices, ¶ 93), and […] 
accessing fourth data regarding physical characteristics of the second environment (Fig. 1 # 27, ¶¶ 93-94, wherein data accessed about wireless network field devices in the wireless network environment monitored by the network manager, ¶¶ 153-154, include features of the surrounding physical environment including physical obstructions such as walls and exact geographical positioning of physical devices, ¶¶ 104-105); 
determining, based on the third data and the fourth data, one or more modifications of the network configurations of the second wireless network devices (Fig. 1 # 27, ¶¶ 93-94, wherein the network manager maintains updated overall network topology by determining network configuration information to add and delete in each wireless network field device, and including when wireless network field devices need to activate new frames of data for transmission, ¶ 70); and 
transmitting, to the second wireless network devices, one or more second commands to modify one or more of the network configurations of the second wireless network devices (Fig. 1 # 27, ¶¶ 93-94, wherein the network manager maintains updated overall network topology by telling wireless network field devices to add and delete network configuration information in each, and including broadcasting when wireless network field devices need to activate new frames of data for transmission, ¶ 70).
Nixon does not disclose explicitly, but Lagrange does disclose:
[…] and comprising one or more second antennas (Fig. 8, ¶¶ 262-269, wherein a central network management server device monitoring wireless network devices utilizes antenna facilities, Fig. 3, ¶¶ 138-139, 160, 174-175), […]
an antenna configuration of the second wireless network device (¶¶ 29, 154-159, wherein network devices include directive antenna configuration settings); […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nixon with Lagrange.  The reason for doing so would have been to implement standard wireless network communication with a compatible antenna (Lagrange: ¶¶ 29, 138-139, 154-160, 174-175, 262-269).
Claim 21 is disclosed by Nixon in view of Lagrange, wherein Nixon discloses
21. 	The system of claim 1, further comprising a time server communicatively coupled to the first network management apparatus and to the plurality of first wireless network devices, wherein the time server is configured to provide a clock signal for synchronizing operations of the first network management apparatus and the plurality of first wireless network devices (Fig. 1 # 22, ¶¶ 41, 44, wherein the gateway with the network manager module for the wireless network environment provides synchronized clocking for the time slots and superframes used by the wireless network field devices, ¶¶ 56, 61, 64).




Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nixon in view of Lagrange, and further in view of Chen, et al., U.S. Patent No. US 7,058,012 B1 (hereinafter Chen).
Claim 2 is not disclosed explicitly by Nixon in view of Lagrange, but is disclosed by Chen wherein
2. 	The system of claim 1, wherein the first network management apparatus is configured to automatically perform at least some of the operations upon being switched on  (Fig. 3A # 300, col. 5 ln. 23-52, wherein network management functions are performed automatically by a network management system server whenever initially started or restarted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nixon in view of Lagrange with Chen.  The reason for doing so would have been to automate and so make easier and cheaper the network management process (Chen: col. 1 ln. 20—col. 2 ln. 26, , col. 5 ln. 23-52).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nixon in view of Lagrange, and further in view of Vadapalli, et al., U.S. Patent Application Publication No. US 2020/0162330 A1 (hereinafter Vadapalli).
Claim 16 is not disclosed explicitly by Nixon, but is disclosed by Vadapalli, wherein
16. 	The system of claim 1, wherein at least one of the plurality of first wireless network devices is an Internet of Things (IoT) or an Industrial Internet of Things (IIoT) device (¶¶ 3, 18, 32, wherein Internet of Things (IoT) devices are managed in a wireless network, including for industrial facilities and corresponding equipment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nixon in view of Lagrange with Vadapalli.  The reason for doing so would have been to take advantage of industry standard Internet of Things (IoT) ubiquity for managing many wireless devices (Vadapalli: ¶¶ 3, 18, 32).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nixon in view of Lagrange, and further in view of Kryskow, Jr., U.S. Patent Application Publication No. US 2003/0055973 A1 (hereinafter Kryskow).
Claim 20 is not disclosed explicitly by Nixon in view of Lagrange, but is disclosed by Kryskow wherein
20. 	The system of claim 19, further comprising: 
a control system remote from the first network management apparatus and the second network management apparatus, wherein the control system is communicatively coupled to the first network management apparatus and the second network management apparatus (Fig. 2, ¶¶ 32, 34, wherein multiple network management systems are controlled by a control system over computer networks), and wherein the control system is configured to: 
receive the first data and the second data from the first network management apparatus (Fig. 2, ¶¶ 32-35, wherein a network management system’s interactions are monitored by a control system over computer networks, including the amount and volume of those interactions at any given time or period of time, as well as the specific type of information obtained concerning network management activities), 
receive the third data and fourth second data from the second network management apparatus (Fig. 2, ¶¶ 32-35, wherein a network management system’s interactions are monitored by a control system over computer networks, including the amount and volume of those interactions at any given time or period of time, as well as the specific type of information obtained concerning network management activities), 
determine, based on the first data and the second data, one or more additional modifications of the network configurations of the plurality of first wireless network devices (Fig. 2, ¶¶ 32-35, wherein network management adjustments are determined based a network management system’s interactions are monitored by a control system over computer networks, including the amount and volume of those interactions at any given time or period of time, as well as the specific type of information obtained concerning network management activities), 
transmit, to the first network management apparatus, one or more additional commands to modify one or more of the network configurations of the plurality of first wireless network devices (Fig. 2, ¶¶ 32-35, wherein network management adjustments are made based a network management system’s interactions are monitored by a control system over computer networks, including the amount and volume of those interactions at any given time or period of time, as well as the specific type of information obtained concerning network management activities), 
determine, based on the third data and the fourth data, one or more additional modifications of the network configurations of the second wireless network devices (Fig. 2, ¶¶ 32-35, wherein network management adjustments are determined based a network management system’s interactions are monitored by a control system over computer networks, including the amount and volume of those interactions at any given time or period of time, as well as the specific type of information obtained concerning network management activities), and 
transmit, to the second network management apparatus, one or more additional commands to modify one or more of the network configurations of the second wireless network devices (Fig. 2, ¶¶ 32-35, wherein network management adjustments are made based a network management system’s interactions are monitored by a control system over computer networks, including the amount and volume of those interactions at any given time or period of time, as well as the specific type of information obtained concerning network management activities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nixon in view of Lagrange with Kryskow.  The reason for doing so would have been to apply closed loop methodologies for automatically identifying and setting network management configurations across multiple network management system (Kryskow: ¶¶ 6, 32-35).

  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is 571-272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For answers to questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (from USA or Canada) or 571-272-1000.





/Timothy Sowa/
Examiner, Art Unit 2448


/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448